                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


----------------------------         2:18-CV-14829WJM
GUSTAVO A. MOYA, JR.,
                 Plaintiff,
            v.                         O R D E R
UNITED AIRLINES, INC.,
CHARLENE GMUNDER, ALISA
ATWATER, et al,

                   Defendants.
------------------------------


      A Report and Recommendation was filed on December 11,
 2019 recommending that Plaintiff’s motion to remand (#27) be
 denied as well as Defendant’s motion for sanctions (#31).
      The parties were notified that they had fourteen days to
 submit objections and responses to the Report and
 Recommendation pursuant to Local Civil Rule 72.1(c)(2).
 No objection or response having been received by the Court, and
 the Court having reviewed the Report and Recommendation de
 novo, and for good cause shown;

      It is on this 30th day of December 2019, hereby

     ORDERED that the Report and Recommendation of Chief
Magistrate Judge Mark Falk is adopted as the Opinion of this
Court; and it is further

     ORDERED that Plaintiff’s motion to remand is DENIED; and
it is further

      ORDERED that Defendant’s motion for sanctions is DENIED.



                                   s/William J. Martini
                                 WILLIAM J. MARTINI, U.S.D.J.
